 



EXHIBIT 10.1

AMENDMENT NO. 2
TO
BRUSH ENGINEERED MATERIALS INC.
DEFERRED COMPENSATION PLAN FOR NONEMPLOYEE DIRECTORS
(AS AMENDED AS OF MAY 16, 2000)

Recitals

     WHEREAS, Brush Engineered Materials Inc. (the “Company”) has adopted the
Brush Engineered Materials Inc. Deferred Compensation Plan for Nonemployee
Directors (As Amended as of May 16, 2000) and as further amended by Amendment
No. 1 (the “Plan”).

     WHEREAS, the Company now desires to amend the Plan further (this “Amendment
No. 2”); and

     WHEREAS, the Board of Directors of the Company has approved this Amendment
No. 2.

Amendment

     NOW, THEREFORE, the Plan is hereby amended by this Amendment No. 2,
effective as of September 13, 2004, as follows:

     1. Section 5.1 of the Plan is amended to read as follows:

              “5.1. Time of Payment. Distribution of a Director’s Deferred
Compensation Account shall commence or be made in the manner described in
Section 5.2 hereof as soon as is reasonably practicable, but not later than
60 days, after the earlier of: (i) the date of termination of service as a
Director on account of resignation, retirement, death or otherwise, (ii) if so
specified on the Director’s initial election form (or on the 2005 election form
for all current Directors, other than a current Director who has attained age 70
and has so notified the Committee in writing prior to September 13, 2004), the
date the Director reaches the age of 70 or older, or (iii) the occurrence of a
Change in Control of the Company. However, if the amount credited to any
Director’s Deferred Compensation Account is less than $17,500, the distribution
shall be in a lump sum on the applicable date.”

 



--------------------------------------------------------------------------------



 



     2. Except as amended by this Amendment No. 2, the Plan shall remain in full
force and effect.

2